 

Moody National REIT II, Inc. 8-K [mnrtii-8k_010417.htm]

Exhibit 10.1



 

AMENDMENT NO. 2

TO THE

ADVISORY AGREEMENT

 

This Amendment No. 2 to the Advisory Agreement (this “Amendment”) is made and
entered into as of January 4, 2017 by and among Moody National REIT II, Inc., a
Maryland corporation (the “Company”), Moody National Operating Partnership II,
L.P., a Delaware limited partnership (the “Operating Partnership”), and Moody
National Advisor II, LLC, a Delaware limited liability company (the “Advisor”).
The Company, the Operating Partnership, and the Advisor are collectively
referred to herein as the “Parties.” Capitalized terms used but not defined
herein shall have the meaning set forth in the Advisory Agreement (as defined
below).

 

WITNESSETH

 

WHEREAS, the Parties previously entered into that certain Advisory Agreement,
dated as of January 12, 2015, and effective January 20, 2015 (the “Advisory
Agreement”), which provided for, among other matters, the management of the
Company’s and the Operating Partnership’s day-to-day activities by the Advisor;

 

WHEREAS, the initial term of the Advisory Agreement is for a one year term which
agreement may be renewed for an unlimited number of successive one year terms;

 

WHEREAS, the Parties previously entered into that certain Amendment No. 1 to the
Advisory Agreement, dated as of January 19, 2016, which extended the term of the
Advisory Agreement until January 20, 2017; and

 

WHEREAS, pursuant to Section 15 (Term of the Agreement) of the Advisory
Agreement, the Parties desire to amend the Advisory Agreement pursuant to this
Amendment in order to renew the term of the Advisory Agreement for an additional
one year term, effective as of January 20, 2017 and ending on January 20, 2018.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I

 

AMENDMENT

 

In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term, the Parties agree as
follows:

 

Section 1.1

Renewal of Advisory Agreement.  Pursuant to Section 15 of the Advisory
Agreement, the Parties hereby renew the term of the Advisory Agreement effective
as of January 20, 2017 for an additional one year term ending on January 20,
2018.

 

 1 

 



ARTICLE II

 

MISCELLANEOUS

 

Section 2.1

Continued Effect.   Except as specifically set forth herein, all other terms and
conditions of the Advisory Agreement shall remain unmodified and in full force
and effect, the same being confirmed and republished hereby.  In the event of
any conflict between the terms of the Advisory Agreement and the terms of this
Amendment, the terms of this Amendment shall control.

 

Section 2.2

Counterparts.  The Parties may sign any number of copies of this
Amendment.  Each signed copy shall be an original, but all of them together
represent the same agreement.  Delivery of an executed counterpart of a
signature page of this Amendment or any document or instrument delivered in
connection herewith by telecopy or other electronic method shall be effective as
delivery of a manually executed counterpart of this Amendment or such other
document or instrument, as applicable.

 

Section 2.3

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware.

 

 

 

[Signatures on following page]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 



  Moody National REIT II, Inc.       By: /s/ Brett C. Moody     Name: Brett C.
Moody   Title: Chief Executive Officer and President



 

  Moody National Operating Partnership II, LP       By:  Moody National REIT II,
Inc., its General Partner         By: /s/ Brett C. Moody       Name: Brett C.
Moody     Title: Chief Executive Officer and President    



 





  Moody National Advisor II, LLC        By:  Moody National REIT Sponsor, LLC   
      By:  Moody National REIT Sponsor SM, LLC           By: /s/ Brett C. Moody
        Name: Brett C. Moody       Title: Member

 



 

 

[Signature Page to Amendment No. 2 to Advisory Agreement]



 



 3 

